Case 2:20-cv-09091-PA-AS Document 63-12 Filed 08/23/21 Page 1 of 10 Page ID #:3182




                   EXHIBIT 15




                                                                                 195
                                                                De Lilly Decl. Ex. 15
       Case
8/20/2021        2:20-cv-09091-PA-AS Document     63-12and Filed
                                         Thrive definition meaning08/23/21         Page
                                                                   | Collins English        2 of 10 Page ID #:3183
                                                                                     Dictionary

                               Learner: thrive    Video pronunciation       American: thrive    thrive   English: thrive    Example sentences   Related wo
                                     Dictionary            Thesaurus               Translator        Grammar               Conjugation




                               Learner: thrive    Video pronunciation       American: t
                                                                                               Quick Word Challenge
                                Definition of 'thrive'
                                                                                                 Question: 1   - Score: 0 / 5
                                thrive           Word Frequency
                                                                                                   storm or wind?
                                                                                          Drag the correct answer into
                                (θraɪv  )                                                           the box.
                                Word forms: thrives, thriving, thrived
                                                                                           storm     wind
                                1. INTRANSITIVE VERB
                                                                                          throw caution to the
                                        If someone or something thrives,
                                        they do well and are successful,
                                        healthy, or strong.
                                        He appears to be thriving.
                                        Today her company continues to
                                        thrive.
                                                                                                                               NEXT
                                        Synonyms: prosper, do
                                        well, flourish, increase More
                                        Synonyms of thrive

                                2. INTRANSITIVE VERB
                                        If you say that someone thrives on a
                                        particular situation, you mean that
                                        they enjoy it or that they can deal
                                        with it very well, especially when
                                        other people find it unpleasant or
                                        difficult.
                                        Many people thrive on a stressful
                                        lifestyle.


                                COBUILD Advanced English Dictionary. Copyright ©
                                HarperCollins Publishers




                                                                                           New collocations
                                                                                           added to dictionary
                                                                                           Collocations are words that are
                                                                                           often used together and are
                                                                                           brilliant at providing natural
                                                                                           sounding language for your
                                                                                           speech and writing.
                                                                                           FEBRUARY 13, 2020

https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                            1961/9
                                                                                                                           De Lilly Decl. Ex. 15
       Case
8/20/2021        2:20-cv-09091-PA-AS Document     63-12and Filed
                                         Thrive definition meaning08/23/21         Page
                                                                   | Collins English        3 of 10 Page ID #:3184
                                                                                     Dictionary
                                                                                      READ MORE
                                Video: thrive
                               Learner: pronunciation of
                                              Video pronunciation      American: thrive   thrive   English: thrive    Example sentences   Related wo

                                thrive




                                          You may also like


                                                        English Quiz

                                                 Confusables




https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                      1972/9
                                                                                                                     De Lilly Decl. Ex. 15
       Case
8/20/2021        2:20-cv-09091-PA-AS Document     63-12and Filed
                                         Thrive definition meaning08/23/21         Page
                                                                   | Collins English        4 of 10 Page ID #:3185
                                                                                     Dictionary


                                thriveWord Frequency
                               Learner: thrive     Video pronunciation        American: thrive   thrive   English: thrive    Example sentences   Related wo

                                in American English
                                (θraɪv   )
                                VERB INTRANSITIVE
                                Word
                                forms: thrived or throve, thrived or ˈthriv
                                en (ˈθrɪvən       ), ˈthriving


                                1. to prosper or flourish; be successful,
                                    esp. as the result
                                    of economicalmanagement

                                2. to grow vigorously or
                                    luxuriantly;improve physically
                                Webster’s New World College Dictionary, 4th Edition.
                                Copyright © 2010 by Houghton Mifflin Harcourt. All rights
                                reserved.


                                Word origin
                                ME thrifen < ON thrifast, to prosper, reflex.
                                of thrifa, to grasp




https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                             1983/9
                                                                                                                            De Lilly Decl. Ex. 15
       Case
8/20/2021        2:20-cv-09091-PA-AS Document     63-12and Filed
                                         Thrive definition meaning08/23/21         Page
                                                                   | Collins English        5 of 10 Page ID #:3186
                                                                                     Dictionary


                                thriveWord Frequency
                               Learner: thrive    Video pronunciation      American: thrive   thrive   English: thrive    Example sentences   Related wo

                                in American English
                                (θraiv)
                                INTRANSITIVE VERB
                                Word
                                forms: thrived or throve, thrived or thrive
                                n (ˈθrɪvən), thriving


                                1. to prosper; be fortunate or successful
                                2. to grow or develop vigorously; flourish
                                    The children thrived in the country




                                Most material © 2005, 1997, 1991 by Penguin Random
                                House LLC. Modified entries © 2019 by Penguin Random
                                House LLC and HarperCollins Publishers Ltd


                                Derived forms
                                thriver NOUN
                                thrivingly ADVERB

                                Word origin
                                [1150–1200; ME thriven ‹ ON thrīfast to
                                thrive, reflexive of thrīfa to grasp]




https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                          1994/9
                                                                                                                         De Lilly Decl. Ex. 15
       Case
8/20/2021        2:20-cv-09091-PA-AS Document     63-12and Filed
                                         Thrive definition meaning08/23/21         Page
                                                                   | Collins English        6 of 10 Page ID #:3187
                                                                                     Dictionary


                                thriveWord Frequency
                               Learner: thrive     Video pronunciation         American: thrive   thrive   English: thrive    Example sentences   Related wo

                                in British English
                                (θraɪv   )
                                VERB
                                Word
                                forms: thrives, thriving, thrived, throve, t
                                hrived or thriven (ˈθrɪvən            )

                                (intransitive)

                                1. to grow strongly and vigorously
                                2. to do well; prosper




                                Collins English Dictionary. Copyright © HarperCollins
                                Publishers


                                Derived forms
                                thriver (ˈthriver) NOUN
                                thriving (ˈthriving) ADJECTIVE
                                thrivingly (ˈthrivingly) ADVERB

                                Word origin
                                C13: from Old Norse thrīfask to grasp for
                                oneself, reflexive of thrīfa to grasp, of
                                obscure origin




https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                              2005/9
                                                                                                                             De Lilly Decl. Ex. 15
       Case
8/20/2021        2:20-cv-09091-PA-AS Document     63-12and Filed
                                         Thrive definition meaning08/23/21         Page
                                                                   | Collins English        7 of 10 Page ID #:3188
                                                                                     Dictionary

                                Examples
                               Learner:     of
                                        thrive   'thrive' in a sentence
                                                   Video pronunciation      American: thrive   thrive   English: thrive    Example sentences   Related wo

                                thrive
                                These examples have been automatically selected and
                                may contain sensitive content. Read more…


                                Elephants are like humans in that
                                they needcompany to thrive.
                                Times, Sunday Times (2017)

                                Many interns thrive here but some find that it is
                                not to their liking.
                                Times, Sunday Times (2007)

                                But there is no guarantee that your
                                company will thrive.
                                Times, Sunday Times (2007)

                                In no other sport can veterans thrive so well.
                                The Sun (2014)

                                Universities thrive and grow best when
                                all theories are peacefully discussed.
                                Times, Sunday Times (2016)

                                British business is well placed to thrive.
                                Times, Sunday Times (2012)

                                Our challenge is to make them thrive and grow.
                                The Sun (2008)

                                And three of those are well practised at thriving
                                on catastrophe.
                                Times, Sunday Times (2008)

                                It has also thrived on the growing use
                                of smartphones.
                                Times, Sunday Times (2011)

                                Our challenge is to make them thrive and grow
                                and give them
                                the support and investment they deserve.
                                The Sun (2008)
                                 Show more...




https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                           2016/9
                                                                                                                          De Lilly Decl. Ex. 15
       Case
8/20/2021        2:20-cv-09091-PA-AS Document     63-12and Filed
                                         Thrive definition meaning08/23/21         Page
                                                                   | Collins English        8 of 10 Page ID #:3189
                                                                                     Dictionary

                                Relatedthrive
                               Learner: word partners
                                              Video pronunciation      American: thrive   thrive   English: thrive    Example sentences   Related wo

                                thrive
                                culture thrives



                                Trends of

                                thrive
                                View usage over: Since Exist




                                In other languages

                                thrive
                                British English: thrive    verb /θraɪv/
                                If someone or something thrives, they do
                                well and are successful, healthy, or strong.
                                Today his company continues to thrive.

                                American English: thrive    /ˈθraɪv/
                                Brazilian Portuguese: prosperar
                                Chinese: 兴旺发达
                                European Spanish: prosperar
                                French: prospérer
                                German: gedeihen
                                Italian: prosperare
                                Japanese: 良い状態にある
                                Korean: 번창하다
                                European Portuguese: prosperar
                                Spanish: prosperar
                                Thai: เจริญรุดหน้า


                                Translate your text for free




https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                      2027/9
                                                                                                                     De Lilly Decl. Ex. 15
       Case
8/20/2021        2:20-cv-09091-PA-AS Document     63-12and Filed
                                         Thrive definition meaning08/23/21         Page
                                                                   | Collins English        9 of 10 Page ID #:3190
                                                                                     Dictionary

                                Browsethrive
                               Learner: alphabetically
                                              Video pronunciation            American: thrive   thrive   English: thrive    Example sentences   Related wo

                                thrive
                                thrills and spills
                                thrilly
                                thrips
                                thrive
                                thriveless
                                thriven
                                thriving business

                                All ENGLISH words that begin with 'T'



                                Source

                                Definition of thrive from the Collins English
                                Dictionary



                                          New from Collins

                                 Quick Word
                                  Challenge
                                                                 Aug 20, 2021
                                   Question: 1    -              Word of
                                    Score: 0 / 5
                                                                 the day
                                 lead or led?
                                                                 photogr
                                Which version
                                 is correct?
                                                                 aphy
                                                                 Photography is
                                 The water flowed                the skill , job , or
                                 through old-                    process of
                                 fashioned leadpi                producing
                                 pes.                            photographs.
                                                                         SEE FULL
                                 The water flowed                     DEFINITION
                                                                    SEE PREVIOUS
                                                NEXT                      WORDS




https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                            2038/9
                                                                                                                           De Lilly Decl. Ex. 15
8/20/2021   Case 2:20-cv-09091-PA-AS Document        63-12
                                      Thrive definition        Filed
                                                        and meaning    08/23/21
                                                                    | Collins           Page 10 of 10 Page ID
                                                                              English Dictionary
                                                     #:3191
     This page in              Learner: thrive    Video pronunciation   American: thrive   thrive   English: thrive    Example sentences   Related wo


             American



     Browse all official Collins dictionaries

     Contact Us

     Cookies Settings
     Terms & Conditions
     Privacy Policy
     California Privacy Rights
     Do Not Sell My Personal Information
     © Collins 2021




https://www.collinsdictionary.com/us/dictionary/english/thrive
                                                                                                                                       2049/9
                                                                                                                      De Lilly Decl. Ex. 15
